Citation Nr: 0844092	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-02 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to October 24, 
1996 for service connection for endometriosis.

2.  Entitlement to an effective date prior to October 24, 
1996 for service connection for ovarian cysts. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to 
December 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  

A hearing was held in December 2007, at the St. Petersburg 
RO, before Kathleen K. Gallagher, a Veterans Law Judge who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) 
and who is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

As is explained more fully below, the issues on appeal are 
dismissed for lack of appellate jurisdiction.  However, the 
veteran may reinstate her claims for an earlier effective 
date for her service connected endometriosis and recurrent, 
bilateral ovarian cysts by a request for revision based on 
CUE, or by a claim to reopen based upon new and material 
evidence.  See Rudd v. Nicholson, 20 Vet. App. 196 (2006).  
Accordingly, these claims are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a written statement received by the RO in January 
2006, the veteran withdrew "all current open appeals pending 
which relate to the back dating of my endometriosis and 
ovarian cysts being back dated from 1996 to 1987." 

3.  In a written statement received by the RO in May 2006, 
the veteran indicated that she wished to reinstate her 
appeals for entitlement to earlier effective dates for 
service connection for endometriosis and for ovarian cysts.  

4.  The veteran's May 2006 attempt to reinstate her appeal of 
for entitlement to an earlier effective date for service 
connection for endometriosis and for service connection for 
ovarian cysts was not timely filed for the purpose of 
reinstating those appeals under applicable VA regulations.


CONCLUSIONS OF LAW

1.  The veteran did not submit a timely request to reinstate 
her claims for entitlement to an earlier effective date for 
service connection for endometriosis or for service 
connection for ovarian cysts.  38 U.S.C.A. § 7105 (c), (d)(5) 
(West 2002 & Supp. 2007); 38 C.F.R. § 20.204 (2008).

2.  The Board does not have jurisdiction of the veteran's 
claims for entitlement to an earlier effective date for 
service connection for endometriosis or for service 
connection for ovarian cysts.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board notes that the Court has held that the statutory 
and regulatory provisions pertaining to VA's duty to notify 
and to assist do not apply to a claim if resolution of that 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the Board's 
jurisdiction.  Therefore, because no reasonable possibility 
exists that would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).


LAW AND ANALYSIS

Although the RO has certified two issues on appeal and the 
Board took hearing testimony on these issues in December 
2007, the Board has determined, in reviewing the file, that 
it does not have jurisdiction of either issue certified to it 
on appeal.  

Generally, the adjudication process begins by a claimant 
filing a claim in the prescribed form for compensation, 
pension or other benefits at a local RO.  38 C.F.R. §§ 3.150, 
3.151, 3.155.  Pursuant to the VCAA, the RO will then notify 
the claimant of the information or evidence needed to 
substantiate the claim, and assist the claimant in obtaining 
certain information or evidence relevant to the claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Once a decision has been made, the RO must notify 
the veteran of its determination through a rating decision, 
which includes the decision that was made, any applicable 
effective date, the reason(s) for the decision, the right to 
a hearing on any issue involved in the claim, and the 
necessary procedures and time limits to initiate an appeal of 
the decision.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.103(b).

A veteran may challenge a rating decision by filing a notice 
of disagreement within one year from the date that the 
decision was issued.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 
20.302.  In response, the RO will either reconsider the claim 
or uphold the original adverse determination and issue a 
statement of the case (SOC).  38 U.S.C.A. § 7105(d)(1); 38 
C.F.R. § 19.29.  A veteran who is dissatisfied with the 
decision in the SOC has the option of filing a substantive 
appeal (VA Form 9) with the Board up to 60 days after the SOC 
is issued.  38 C.F.R. §§ 19.30, 20.202.  If a veteran chooses 
to file a substantive appeal, the case will be referred to 
the Board for appellate review.  

Prior to the issuance of a Board decision, an appeal may be 
withdrawn in writing by the appellant or the appellant's 
authorized representative.  38 C.F.R. § 20.204.  Withdrawal 
of an appeal will be deemed a withdrawal of the Notice of 
Disagreement (NOD) and, if filed, the Substantive Appeal, as 
to all issues to which the withdrawal applies.  Withdrawal 
does not preclude filing a new NOD and, after a SOC is 
issued, a new Substantive Appeal, as to any issue withdrawn, 
provided such filings would be timely under these rules if 
the appeal withdrawal had never been filed.  Id.

In this case, the veteran filed a claim for endometriosis in 
October 1996.  In her statement initiating the claim, she 
contended that her endometriosis was misdiagnosed as ovarian 
cysts for over 10 years.  An April 1997 rating decision 
granted service connection for ovarian cysts, claimed as 
endometriosis, and assigned a non-compensable evaluation, 
effective from October 1996, the date of the veteran's claim.  

In an April 2001 statement, the veteran filed a statement 
requesting service connection for endometriosis.  The RO 
treated this statement as a request for an increased 
evaluation, and sent the veteran a VCAA notice letter in 
September 2001.  However, in May 2002, the RO issued a rating 
decision which found that new and material evidence to reopen 
a claim for recurrent, bilateral ovarian cysts (claimed as 
endometriosis) had not been submitted.  The decision went on 
to state that the veteran underwent a VA examination in April 
2002, and that the examiner stated that it was possible that 
a laparoscope should have been performed much earlier, as the 
veteran contended, while she was still in service and the 
correct diagnosis made.  However, the examiner continued, it 
would be speculation to say that an incorrect or incomplete 
diagnosis was made while the veteran was in service.  The 
veteran's diagnosis of endometriosis was confirmed by a 
laparoscopy in 1996, almost 10 years after service.  
Therefore, the RO concluded that service connection could not 
be granted based on the evidence of record.  

The veteran filed a timely NOD with the May 2002 rating 
decision in June 2002.  However also in May 2002, the veteran 
filed a formal claim for entitlement to service connection 
for endometriosis.  Subsequently, in an August 2002 rating 
decision, the RO determined that a clear and unmistakable 
error occurred in the April 1997 rating decision, in not 
service connecting the veteran's endometriosis.  Therefore, 
the RO found that the May 2002 rating decision was also in 
error.  Service connection for endometriosis was granted at 
10 percent disabling, effective the date of the original 
claim, October 1996.  

Thereafter, the veteran submitted a timely NOD in November 
2002, requesting a 50 percent evaluation for her service-
connected endometriosis, effective from her initial filing in 
October 1996.  She also requested a separate 30 percent 
evaluation her recurrent, bilateral ovarian cysts, then 
evaluated as non-compensable.  

Thus, to clarify, it appears that although the RO labeled the 
veteran's claim as recurrent, bilateral ovarian cysts 
(claimed as endometriosis) in the April 1997 rating decision, 
the RO ultimately determined in the August 2002 rating 
decision, that recurrent, bilateral ovarian cysts and 
endometriosis were two separate claims, and thus entitled to 
two separate disability evaluations.  See Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008) (claims that are based on 
distinctly and properly diagnosed diseases or injuries must 
be considered separate and distinct claims, such that a new 
and material evidence analysis is not warranted); see also 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Subsequently, in June 2003, the veteran submitted a statement 
in which she expressed further disagreement with disability 
evaluations assigned to her service-connected endometriosis 
and recurrent, bilateral ovarian cysts.  Then, in November 
2003, although a statement of the case had not been issued, 
the veteran submitted a VA Form 9.  In that statement, the 
veteran also alleged that she was entitled to an earlier 
effective date, prior to October 1996, for her endometriosis 
and recurrent, bilateral ovarian cysts.  
A February 2004 rating decision was then issued.  This rating 
decision increased the assigned non-compensable evaluation 
for recurrent, bilateral ovarian cysts to 30 percent 
disabling from October 1996 to November 2002; increased the 
assigned 10 percent disability evaluation for endometriosis 
to 30 percent disabling from October 1996 to November 2002; 
found that entitlement to an earlier effective date for 
endometriosis prior to October 1996 was not shown; and found 
that a clear and unmistakable error (CUE) was found in the 
assignment of a 10 percent evaluation for endometriosis after 
November 2002, and a reduction to a non-compensable rating 
was proposed.  In the February 2004 rating decision, the RO 
reasoned that the veteran underwent a total hysterectomy in 
November 2002 and that VA outpatient treatment records 
documenting this procedure also noted that no endometriosis 
was found at that time.

Subsequently, in March 2004, the veteran submitted a VA Form 
9 (although again, no SOC had been issued), stating that her 
assigned 30 percent evaluation for recurrent, bilateral 
ovarian cysts should have been 50 percent.  She also 
expressed her disagreement with the proposed rating reduction 
for her endometriosis and the denial of an earlier effective 
date.  In April 2004, the RO issued a statement of the case, 
which only addressed the issue of entitlement to an 
evaluation in excess of 30 percent, effective October 1996, 
for service-connected endometriosis.  The April 2004 SOC 
found that service-connected endometriosis remained evaluated 
as 30 percent disabling.  The veteran responded later that 
same month by filing a VA Form 9, in which she alleged 
entitlement to a 30 percent evaluation for her recurrent, 
bilateral ovarian cysts from December 1987, entitlement to a 
30 percent evaluation for gynecological disease from December 
1987, and entitlement to a 50 percent evaluation for 
endometriosis from October 1996 to November 2001 and 
entitlement to a 10 percent evaluation for endometriosis from 
November 2001. 

Importantly, in a January 2006 statement, the veteran stated 
that she was "dropping all current open appeals pending 
which relate to the back dating of my endometriosis and 
ovarian cysts being back dated from 1996 to 1987."  As was 
noted above, prior to a decision by the Board, an appeal may 
be withdrawn in writing by the appellant or the appellant's 
authorized representative.  38 C.F.R. § 20.204.  Thus, 
because the veteran herself withdrew her appeals in writing, 
the Board finds that the criteria for withdrawal was met as 
to the veteran's earlier effective date claims.  A subsequent 
January 2006 rating decision addressed the veteran's 
increased rating claims.  

However, in a May 2006 statement, the veteran alleged that 
she was informed that her appeals and request for a hearing 
before the Board for her entitlement to an earlier effective 
date for service-connected endometriosis and ovarian cysts 
claims were dropped without her knowledge or approval.  She 
stated that she wished for her case to again be put forward 
to the Board for a hearing.  Although a hearing was 
subsequently conducted in December 2007, the Board again 
notes that while a withdrawal does not preclude filing a new 
NOD and, after a SOC is issued, a new Substantive Appeal, as 
to any issue withdrawn, such filings must be timely under 
these rules, as if the appeal withdrawal had never been 
filed.  See 38 C.F.R. § 20.204(c).  However, in this case, 
the rating decision at issue was issued in February 2004.  
Therefore, the veteran's May 2006 statement cannot be 
construed as a NOD for her earlier effective date claims 
because it was not filed within one year from the date of the 
February 2004 decision.  See 38 C.F.R. § 20.302.  

Therefore, at best, the veteran's May 2006 statement may be 
construed as a freestanding claim for entitlement to an 
earlier effective date for her service connection 
endometriosis and recurrent, bilateral ovarian cysts.  
However, in Rudd v. Nicholson, 20 Vet. App. 296 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that if a claimant wishes to obtain an effective date 
earlier than that assigned in an RO decision, the claimant 
must file a timely appeal as to that decision.  Otherwise, 
the decision becomes final and the only basis for challenging 
the effective date is a motion to revise the decision based 
on clear and unmistakable error.  In this case, because the 
veteran attempted to reinstate the effective date issue well 
after the expiration of the appeal period following the 
February 2004 rating decision, the Board finds that such 
issue is not in appellate status.  

In summary, the Board finds that it does not have 
jurisdiction over the veteran's claims.  In this regard, in 
January 2006, the veteran properly withdrew her appeals as to 
the earlier effective date issues for her service-connected 
endometriosis and recurrent, bilateral ovarian cysts.  
However, although the veteran continued to submit argument 
and evidence as to these claims, her May 2006 statement 
cannot be construed as a timely reinstatement of those 
claims.  38 C.F.R. § 20.204(c).  Accordingly, the veteran's 
claims are not in appellate status and as such, the Board 
does not have jurisdiction over the veteran's claims.  
38 U.S.C.A. § 7105.  


ORDER

The appeal is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


